Citation Nr: 0812989	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-01 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel











INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for PTSD, and assigned an initial rating of 30 
percent, effective January 6, 2004.

This case was the subject of a Board remand dated in July 
2006.


FINDINGS OF FACT

1.  For the period from January 6, 2004, to October 18, 2004, 
the veteran experienced occupational and social impairment 
with deficiencies in most areas, with symptoms such as 
deficiencies in mood and suicidal ideation without intent, 
and occasionally reported auditory and visual hallucinations.  
However, he was working; had intact ability to think and 
communicate; generally behaved appropriately; did not hurt 
himself or others; was appropriately groomed; performed 
activities of daily living; was oriented to person, time and 
place; and did not have impaired memory.

2.  For the period from October 19, 2004, forward, the 
veteran had occupational and social impairment with reduced 
reliability and productivity, with such symptoms as 
occasional homicidal and suicidal ideation without intent; 
intermittent auditory and visual hallucinations; ritualistic 
or obsessive behavior such as checking the locks of doors; 
and episodes in inappropriate behavior in which he would get 
upset and out of control.  However, he had intact judgment 
and thinking; spoke logically, clearly and appropriately; 
functioned independently insofar as he maintained a job, had 
an effective marriage, and performed his activities of daily 
living; had good impulse control; was oriented to place, time 
and person; was appropriately groomed; and maintained 
functional and effective family and workplace relations.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, and no 
more, for PTSD are met for the period from January 6, 2004, 
to October 18, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a rating of 50 percent, and no more, for 
PTSD are met from October 19, 2004, forward.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Clams Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim. 

In a January 2004 letter, the RO provided VCAA notice to the 
veteran with respect to his claim for entitlement to service 
connection for PTSD.  As the April 2004 RO rating decision on 
appeal granted the veteran's claim of entitlement to service 
connection for PTSD, this claim is now substantiated.  As 
such, his filing of a notice of disagreement as to these 
determinations does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a) or per the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In cases like this one, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been substantiated, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  No further notice 
is required and the Board finds no evidence of prejudicial 
error in proceeding with final appellate consideration of the 
veteran's claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Rather, the veteran's appeal as to the initial rating 
assignments triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefits allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The November 2004 statement of the case (SOC) and October 
2007 and supplemental statement of the case (SSOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC 9411) 
for rating the disability at issue, and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluation that the RO assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disability at issue.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 
(2006).  

In addition, although in excess of what was required under 
the facts of this case, VCAA letters dated in February 2005, 
August 2006, December 2006, and January 2007 explained the 
evidence necessary to substantiate a claim for a higher 
disability rating.  These letters also informed the veteran 
of his and VA's respective duties for obtaining evidence, as 
well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claim. 

In addition, the VCAA notice letters dated in August 2006 and 
December 2006 explained how a disability rating is determined 
for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the required VCAA notice with respect to the 
claim for service connection for PTSD was completed in 
January 2004, prior to the initial adjudication of the matter 
on appeal in April 2004.  In addition, as noted above, VCAA 
notice letters in excess of what were required under the 
facts of this case were issued subsequently issued.  After 
such notices were provided, the case was readjudicated, most 
recently in an October 2007 SSOC.  Thus, any possible 
prejudice arising from VCAA notice provided subsequent to the 
date of initial adjudication of the claim is cured and the 
veteran has been provided a meaningful opportunity to 
participate in adjudication of his claim.

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records, reports of VA post-service 
treatment, reports of private treatment, and reports of VA 
examinations in October 2004 and August 2007.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has reviewed such statements and 
concludes that he has not identified further relevant 
available evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding relevant available evidence with respect to the 
veteran's claim.  In addition, in an August 2006 letter, the 
RO requested that the veteran provide a statement from his 
employer specifying in detail the adjustments made at work to 
accommodate his frequent outbursts of anger and irritability.  
The RO made this request pursuant to the Board's July 2006 
remand of this case.  The veteran did not respond to the RO's 
request.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  In November 2007, the veteran 
provided a statement indicating that he had no further 
evidence to submit and requested that the Board consider his 
appeal as soon as possible.  Essentially, all available 
relevant evidence that could substantiate the claim has been 
obtained.  There is no indication in the file that there are 
additional available relevant records that have not yet been 
obtained.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id.

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 30 
percent rating for PTSD will be assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  A 50 
percent rating will be assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, and mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The Board must consider the Global Assessment of Functioning 
(GAF) scores that have been reported.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32).

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Factual Analysis

The veteran seeks entitlement to higher initial rating for 
his service-connected PTSD.  The currently assigned rating is 
30 percent, effective January 6, 2004, the effective date for 
the grant of service connection for PTSD.

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court 
held that regulations require that when examiners are not 
able to distinguish the symptoms and/or degree of impairment 
due to a service-connected versus a nonservice-connected 
disorder, VA must consider all of the symptoms in the 
adjudication of the claim.  The Board acknowledges that the 
October 2007 examiner described the veteran's depression and 
alcohol abuse as conditions separate from his PTSD in 
sections of his report.  However, in other parts of his 
report, he described the veteran's depression as secondary to 
his PTSD, and noted that the veteran described drinking for 
temporary relief from his anxiety and associated depression.  
Further, the examiner asserted that he could not provide a 
GAF score that considered only the veteran's PTSD without 
resort to undue speculation.  As such, the Board will 
consider all of the veteran's psychiatric symptomatology in 
adjudicating his claim for a higher initial rating for PTSD.

In a private treatment record dated in December 2003, the 
diagnoses rendered were PTSD, chronic, severe; major 
depression, recurrent, severe; and history of alcohol abuse.  
The report appears to be, at least in part, an initial intake 
report for purposes of private psychiatric treatment.  The 
examiner assigned a GAF of 30.  On mental status examination 
the veteran was cooperative, dressed normally, and was soft-
spoken. His mood was depressed and anxious, his affect was 
restricted, and his thought process was linear.  He had no 
current hallucinations or delusions, and no current suicidal 
or homicidal ideation.  Attention, judgment, and insight were 
fair.  Noted symptoms of PTSD included daily intrusive 
thoughts, occasional nightmares and flashbacks, severe 
distress at exposure to triggers that reminded him of past 
trauma, avoidance of conversations about past service, 
avoidance of certain people, anhedonia, detachment and 
estrangement from others, restricted affect, severe sleep 
disturbance, severe irritability and anger outbursts, memory 
problems, hypervigilance, and exaggerated startle response.  
He reported that he slept as little as several hours a night.  
He reported severe anger problems. The veteran's employer was 
noted to have made certain adjustments at his workplace to 
help accommodate his frequent anger outbursts and 
irritability, although the nature of these adjustments was 
not described.  The private treating psychiatrist opined that 
because of the veteran's severe PTSD, he was severely 
compromised in his ability to sustain social relationships 
and severely compromised in his ability to sustain work 
relationships.  He opined that the veteran was permanently 
and totally disabled and unemployable.  

At a VA examination in April 2004, the veteran was noted to 
have increasing difficulties at his job due to internal 
struggles with suicidal thoughts, and was considering that he 
would do well to retire.  Although suicidal ideation was 
admitted, he expressed no interest in committing injury to 
himself or others.  He described visual and auditory 
disturbances, such as the figures of people and their voices 
where none was present.  He would wake up startled at night, 
and had not returned to sleep after only sleeping for about 
three hours a night for a number of years.  He would nap at 
times during the day, but could operate a vehicle and have 
gainful energy at the end of the workday.  On examination, he 
spoke in a low voice.  There was distress noted in his 
affect, which he conceded had to do with his internal 
struggles.  He had avoided people to some extent for several 
years, although he had "been able to transact business 
individually..." (Quotes added.)  He very seldom made eye 
contact with the examining physician.  He did not display a 
panic episode, although he did hyperventilate and weep upon 
examination.  He was acting appropriately, but had in the 
past experienced alcohol abuse.  He was not delusional and 
associations were orderly.  Intellectual functioning was 
perhaps a bit slow, but with no cognitive impairment.  He 
avoided recall of military events. He was noted to seldom 
mention or contact friends.  The examiner's sole Axis I 
diagnosis was PTSD.  GAF was evaluated as 32.  

At a VA examination conducted on October 19, 2004, the 
veteran was alert and cooperative.  He was casually and 
neatly dressed and answered questions and volunteered 
information.  There were no loose associations or flights of 
ideas.   He had no bizarre motor movements or tics.  His mood 
was a bit tense, but friendly and cooperative.  He had no 
homicidal or suicidal ideations or intent.  There was no 
impairment of thought processes or communication.  There were 
no delusions, hallucinations, ideas of reference, or 
suspiciousness.  He was oriented to person, time and place. 
His memory for both remote and recent events was good.  
Insight, judgment, and intellectual capacity were adequate.  
The only psychiatric diagnosis rendered was PTSD.  The 
examiner assigned a GAF of 53, with moderate impairment of 
psychosocial functioning.   

At a VA examination in August 2007, the veteran was noted not 
to have been hospitalized for his mental disorder.  He had no 
history of suicide attempts.  He was noted by history to be 
drinking 6 to 8 beers per day.  He was clean, neatly groomed, 
and casually dressed.  His speech was spontaneous, clear, and 
coherent.  He was cooperative at the examination.  His affect 
was congruent with thoughts.  He was anxious and depressed.  
On mental status examination he was able to spell words 
forwards and backwards.  His wife had to repeat remarks to 
him, and asked him what she had said.  He was oriented to 
person, time and place.  His thought processes were 
unremarkable.  His thought content included suicidal ideation 
and ruminations.  He also feared what might happen to troops 
in Iraq, given his past experiences.  His judgment allowed 
him to understand outcomes of behavior.  His intelligence was 
average and his insight was adequate to understand that he 
had a problem.  He was noted to have a sleep impairment, 
including problems initiating and maintaining sleep, and 
waking from nightmares and experiencing night sweats.  He 
indicated that he was sleeping better with medications, about 
4 to 5 hours per day, compared to 2 to 3 hours per day 
previously.  He stated that he felt terrible during the day.  
He was noted to have auditory hallucinations, such as hearing 
voices talking, and someone calling his name.  He was noted 
to have visual hallucinations, such as seeing people and 
animals moving in the distance.  He would check his 
perceptions with others who did not see the same things.  He 
was also noted to have inappropriate behavior, where he wold 
get upset and "out of control."  (Quotes in original 
examination report.)  He did not act on his impulses, but had 
thoughts of acting out.  His impulse control was noted to be 
good.  He interpreted proverbs appropriately.  He had 
obsessive and ritualistic behaviors, such as checking the 
locks at night.  He had homicidal thoughts toward people he 
worked with, as well as suicidal thoughts based on his 
perception that life was not good and things were not going 
well in the world.  He had slight impairment of activities of 
daily living, including shopping, driving, and other 
recreational activities.   Remote, recent, and immediate 
memory were evaluated as normal.  He was noted to get lost 
driving due to loss of concentration and focus due to 
emotions.  His PTSD symptoms included persistent re-
experiencing of traumatic events, including images, thoughts, 
and perceptions, and acting as if the traumatic event were 
recurring.  Also as a result of his PTSD he avoided 
activities, places or people that aroused recollections of 
the trauma, and markedly diminished interest or participation 
in significant activities.  He had feelings of detachment or 
estrangement from others.  He experienced acute onset of 
symptoms.  His arousal problems were chronic and daily, and 
were described as severe.  The level of avoidance he 
described was severe, although the examiner opined that the 
veteran's activities were not consistent with this level of 
symptoms.  He experienced no remissions from PTSD.  He was 
mentally competent.  He was currently employed as a mechanic, 
and had held a job for a period of 41 years.  He had lost 2 
weeks from work over the past 12 months.  Problems with 
occupations functioning included decreased concentration, 
poor social interaction, and problems learning new things due 
to medications that slowed him down.  Axis I diagnoses were 
chronic PTSD and alcohol abuse.  The examiner found that the 
veteran had depression secondary to PTSD.   The veteran felt 
useless and no good because of his "situation" and felt 
depressed about what he had to do in the war.  (Quotes in  
original.)  Alcohol was noted to be a separate problem, but 
the Global Assessment of Functioning assigned encompassed 
overall functioning.  The examiner found that it was not 
possible to provide separate GAF scores without undue 
speculation.  He assigned a GAF of 50.  The examiner 
elaborated that the veteran was clearly experiencing problems 
with anxiety and related depression.  He noted that the 
veteran had stated that he drank as a way to feel better 
temporarily.  

Private treatment records reflect that the veteran has been 
prescribed psychiatric medication for several years.  As a 
broad overview, the GAF scores assigned at private treatment 
reflect improvement over time.  In a record of private 
treatment in December 2003, a GAF of 30 was assigned; in 
April 2005, a GAF of 40; in May 2005, a GAF of 45; in August 
2005, a GAF of 40; in November 2005, a GAF of 45; in March of 
2006, a GAF of 50; in August 2006, a GAF of 55; and in 
November 2006, a GAF of 60 was assigned.  The records of 
treatment are generally not as detailed as the private and VA 
examination reports discussed above, but are consistent with 
respect to the range and intensity of symptoms. 

For the period from January 2004 to October 18, 2004, the 
Board finds that a rating of 70 percent for PTSD is 
warranted.  The veteran experienced occupational and social 
impairment with deficiencies in most areas.  The veteran's 
symptoms included suicidal ideation and deficiencies in mood, 
which are criteria for a 70 percent rating, and also reported 
auditory and visual hallucinations, which, if more 
persistent, would meet one of the criteria for a 100 percent 
rating.  He was found to be severely impaired socially and 
occupationally.  A month prior to his January 2004 for claim 
for service connection for PTSD, he began to receive 
treatment from a private psychiatrist, who assigned a GAF of 
30.  This score was consistent with that assigned by a 
clearly concerned VA examining psychiatrist in April 2004, 
who assigned a GAF of 32. 

However, the criteria for the next higher rating of 100 
percent are not met or approximated for the period from 
January 6, 2004, to October 18, 2004.  Notwithstanding his 
reported hallucinations and suicidal ideation, his actions 
were based in reality and his judgment and insight were 
intact.  The evidence shows that he was working; had intact 
ability to think and communicate; generally behaved 
appropriately; did not hurt himself or others; was 
appropriately groomed; performed activities of daily living; 
was oriented to person, time and place; and did not have 
impaired memory.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

For the period from October 19, 2004, forward, the Board 
finds that a 50 percent rating for PTSD is warranted.  The 
veteran had occupational and social impairment with reduced 
reliability and productivity.  The veteran continued to have 
suicidal ideation, though without intent, one of the criteria 
for a rating of 70 percent, as well as homicidal ideation 
without intent.  He continued to occasionally report auditory 
and visual hallucinations, which, if more persistent, would 
meet one of the criteria for a rating of 100 percent.  

However, the Board finds that on balance the criteria for the 
next higher rating of 70 percent are not met or approximated 
for the period from October 19, 2004, forward.  
Notwithstanding his occasionally reported auditory and visual 
hallucinations, his actions were based in reality and his 
judgment and insight were intact.  He doubted his mis-
perceptions and checked them by consulting with others.  
Further, the October 2004 VA examination and subsequent 
treatment records reflect that the veteran has otherwise made 
very significant and sustained progress.  Although in January 
2003 his private clinician assigned a GAF of 30, and in April 
2004 a VA examination assigned a GAF of 32, the October 2004 
VA examiner assigned a GAF of 53.  The private treatment 
records reflect that this progress has been sustained over 
time-in April 2005 the GAF assigned was 40, with a general 
improvement over time, so that by November 2006 his GAF was 
evaluated as high as 60.  At his August 2007 VA examination 
his GAF was evaluated as 50, still significantly above the 
GAFs of 32 and 30 assigned during his early months of 
psychiatric treatment for PTSD.  The veteran's overall 
condition for this period does not meet or approximate the 
criteria for a 70 percent rating because he had functional 
and effective family and workplace relations; spoke 
logically, clearly and appropriately; had adequate judgment; 
functioned independently insofar as he maintained a job and 
performed his activities of daily living; was oriented to 
place, time and person; did not act on destructive behavioral 
impulses and had good impulse control; and was properly and 
appropriately groomed.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected PTSD.  The governing norm in such 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board notes that the veteran has 
continued to work and has not been hospitalized for 
psychiatric disability.  The Board acknowledges the statement 
of a private treating physician, during an early period of 
psychiatric treatment in December 2003, that the veteran was 
totally and permanently disabled and unemployable.  However, 
a longitudinal review of the record indicates that the 
veteran's condition improved within a period of several 
months after that statement and he has continued to work over 
a period of several years.  In the context of the ratings 
assigned in this decision, which reflect a very substantial 
degree of disability, there is nothing to show that the 
veteran's PTSD has resulted in marked interference with 
employment.  Accordingly, the Board finds that this case does 
not warrant referral for extraschedular consideration.  38 
C.F.R. § 3.321(b). 

In light of the foregoing, the Board finds that an initial 
rating in excess of 30 percent for PTSD is warranted.  
Specifically, a rating of 70 percent is warranted from 
January 6, 2004 (the effective date of service connection for 
PTSD) to October 18, 2004; and a rating of 50 percent is 
warranted from October 19, 2004 (the first day that 
improvement is clearly shown by competent medical evidence of 
record) forward. To this extent only, the veteran's appeal is 
granted.


ORDER

An initial rating of 70 percent for PTSD is granted for the 
period from January 6, 2004, to October 18, 2004.

An initial rating of 50 percent for PTSD is granted from 
October 19, 2004, forward.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


